                                                                                                                                                   ~
                                                                                                                                                       II
                                                                                                                                             ,··1)     'I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of!Ol       II

                                      UNITED STATES DISTRICT COURT                                                                                     I!
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                       1·

                      United States of America                              JUDGMENT IN A CRIMINAL CASE                                                I
                                       V.                                   (For Offenses Committed On or After November 1, 1987)


                 Angelica Maria Brito-Quebrado                              CaseNumber: 3:19-mj-23121

                                                                            John G Cotsirilos
                                                                            Defendan 's Attomey   FI l E D
REGISTRATION NO. 87942298
THE DEFENDANT:                                                                      AUG O5 2019
 12:J pleaded guilty to count(s) ~l~o.:..f=:C~om~p'::la~in'::t_ _ _ _ _ _ _ _l-~;,::;~~-~=-""""'L-.l---
                                                                                            1• ., I(   us DISTFIICT coum
 D was found guilty to count(s)                                      SOUTHrnii DIS'TMICT OF C/ILIFOMNIA
   after a plea of not guilty.                                                                    -,,
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                       Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                             1
 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               A      TIMESERVED                         D _ _ _ _ _ _ _ _ days

 12:J Assessment: $10 WAIVED         12:J Fine: WAIVED
 12:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

                                                                          Monday, August 5, 2019
                                                                          Date of Imposition of Sentence

                     ll,r/f:!
                                                                          ll'1ctlkit~OCK
                                  1


Received __",£',?_)P~·=-•eoa'~="'•~•·:_,;,_-'_ __
               DUSM
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3:19-mj-23121
